NUMBER 13-04-158-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

JORGE LUIS MEDRANO A/K/A
JORGE LUIS FRAGA MEDRANO,                                             Appellant,

v.
 
THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 138th District Court of Cameron County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Rodriguez, Castillo, and Garza
Memorandum Opinion by Justice Garza
 
Appellant, Jorge Medrano, was arrested and indicted for possession of 1.5 grams
of cocaine.
  In exchange for appellant’s plea of guilty, the State agreed not to oppose
community supervision if appellant had no prior felony convictions.  The trial court accepted
appellant’s plea of guilty but indicated at the sentencing hearing that it would not grant
appellant’s request for community supervision.  Appellant then asked to have his plea
withdrawn, but the trial court refused his request and, instead, adjudicated him guilty and
sentenced him to ten years’ imprisonment.
  Appellant now argues that the trial court
committed reversible error by not allowing him to withdraw his plea of guilty.
 
Appellant contends that the State agreed to recommend community supervision but
failed to do so at the sentencing hearing.  Appellant further contends that because the trial
court indicated that it would not grant his request for community supervision, he was
entitled to withdraw his plea of guilty.  We disagree with appellant on both points.  If a trial
court rejects any bargaining agreement between the State and the defendant, the
defendant is permitted to withdraw his plea of guilty or nolo contendere.
  In this case, the
trial court did not reject the agreement between appellant and the State.  Contrary to
appellant’s representation of the record, the State did not agree to recommend community
supervision; it agreed not to oppose appellant’s request for community supervision if
appellant had no prior felony convictions.  The record indicates that the State remained
silent throughout the sentencing hearing and thereby honored its agreement with
appellant.
  By denying appellant’s request for community supervision, the trial court did
not reject the bargaining agreement between appellant and the State because the State
never agreed to recommend community supervision.  Therefore, the trial court did not
abuse its discretion by denying appellant’s request to withdraw his plea of guilty.
 
Accordingly, appellant’s sole issue on appeal is overruled and the judgment of the trial
court is affirmed.        
 
                                    
                                                                           _______________________
DORI CONTRERAS GARZA,
                                                                           Justice
 
Concurring Memorandum
Opinion by Justice Errlinda Castillo.

Do not publish. 
Tex.R.App.P. 47.2(b)
Memorandum Opinion delivered and
filed this the19th day of May, 2005.